

EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of
the 31st day of March, 2008 (“Effective Date”), by and between Radio One, Inc.
(“Company”), a Delaware corporation having its principal place of business at
5900 Princess Garden Parkway, Lanham, Maryland, and Peter D. Thompson
(“Employee”), an individual residing at 2701 Calvert Street, Apartment 825,
Washington, D.C.


RECITALS


WHEREAS, Company is engaged in the business of owning and managing broadcast
media, directly and through subsidiaries and affiliates, including fifty-four
(54) radio stations in seventeen (17) markets in the United States; and


WHEREAS, Company desires to hire Employee to perform such services as described
below, in accordance with the terms of this Agreement, for the benefit of
Company and its subsidiaries and affiliates; and


WHEREAS, Employee desires to be hired by Company, in accordance with the terms
hereof;


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Company and Employee, intending to
be legally bound, hereby agree as follows:


1.  
Employment. Company hereby hires Employee as Chief Financial Officer.

 
2.  
Term. Employee’s employment under this Agreement shall commence on February 20,
2008 (“Commencement Date”) and shall continue in full force and effect for a
period of three (3) years until February 19, 2011 (“Initial Term”), unless
earlier terminated by Company pursuant to the provisions of Section 10 hereof.
Company, in its sole discretion, shall have the right to renew this Agreement
for an additional period of one (1) year (“Renewal Term”) on the same terms and
conditions as set forth herein, by giving notice to Employee of Company’s intent
to renew on or prior to the expiration date of the Initial Term (hereinafter,
the Initial Term and/or any Renewal Term, as the case may be, may be referred to
as “Term”).

 
3.  
Duties.

 
3.1.  
During the Term of this Agreement, Employee hereby agrees to the following,
without limitation:

 
(a)  
Employee shall perform such duties as are usual and customary for a Chief
Financial Officer, including achieving annual business and performance
objectives as established by the Chief Executive Officer.

 
(b)  
Employee’s performance shall be at the direction of, and in accordance with the
determination of, the Chief Executive Officer.

 
3.2.  
Employee shall devote Employee’s best efforts to the business and affairs of
Company and the performance of Employee’s duties under this Agreement.

 
3.3.  
Employee shall devote Employee’s full professional time, energy, and skill to
the performance of the services in which Company is engaged, at such time and
place as Company may direct. Employee shall not undertake, either as an owner,
director, shareholder, employee or otherwise, the performance of services for
compensation (actual or expected), either directly or indirectly, on behalf of
Employee or any other person or entity, without the prior express written
consent of Company.

 
3.4.  
The normal working hours of Employee shall be as established by the Chief
Executive Officer.

 
4.  
Place of Performance.  In connection with Employee’s performance during the
Term, Employee shall be based in Lanham, Maryland and shall reside in the
Washington, D.C. metropolitan area.

 
5.  
Compensation.

 
(a)  
Base Compensation.  Company shall pay Employee base compensation in the amount
of Three Hundred Seventy Five Thousand Dollars ($375,000) per year, subject to
applicable federal, state, and local deductions and payable in accordance with
Company’s standard payroll schedule and policy.  On each anniversary date of
Employee’s employment under this Agreement during the Term hereof, Employee
shall be entitled to no less than a three percent (3%) increase in Employee’s
base compensation, subject to applicable federal, state, and local deductions
and payable in accordance with Company’s standard payroll schedule and policy.

 

--------------------------------------------------------------------------------


(b)  
Signing Bonus.  Company shall pay to Employee a one-time Signing Bonus in the
amount of Twenty Thousand Dollars ($20,000), subject to applicable federal,
state, and local deductions and payable in a lump sum within thirty (30) days
after the execution of this Agreement. Employee agrees that if Employee’s
employment with Company is terminated voluntarily or for cause within one year
from Employee’s Commencement Date, Employee shall repay Company a pro rata share
of the Signing Bonus at the rate of one-twelfth (1/12th) for each month or
portion of a month that Employee’s employment is less than twelve (12) months.
Employee further agrees that Company shall be entitled to withhold from any
compensation due Employee the amount of any portion of the Signing Bonus
required to be repaid to Company.

 
(c)  
Discretionary Annual Bonus.  For the calendar year ending December 31, 2008,
Employee shall be eligible to receive annual discretionary bonus compensation in
an amount not to exceed Seventy Five Thousand Dollars ($75,000) provided that
(i) Employee remains employed by Company as of December 31, 2008 and
(ii) Employee’s performance satisfies certain reasonable criteria as determined
by Company’s Chief Executive Officer.  Such payment shall be made in a cash lump
sum no later than March 15, 2009.  Effective as of January 1, 2009, Employee
shall be eligible to receive discretionary bonus compensation in an amount to be
determined by Company’s Chief Executive Officer at the conclusion of each fiscal
year during which (i) Employee remains employed by Company and (ii) Employee’s
performance satisfies certain criteria as determined by Company’s Chief
Executive Officer.  Company reserves the right to amend or change, in its sole
discretion, the incentive compensation program.  Any bonus payments due Employee
shall be made to Employee as a cash lump sum no later than March 15 following
the end of the calendar year for which the bonus is earned.

 
6.  
Vacation, Benefits, and Expenses.

 
6.1.  
Employee shall be eligible to accrue up to twenty (20) vacation days annually,
in accordance with Company policies and procedures.

 
6.2.  
Employee shall be eligible to participate in the employee benefit plans and
programs that Company generally makes available to its employees, subject to the
terms and conditions of each such benefit plan or program.  Notwithstanding the
foregoing, any severance payable to Employee shall be governed solely by this
Agreement, and Employee shall not be eligible to participate in any severance
program of general application maintained by Company.

 
6.3.  
Company reserves the right to amend or change, in its sole discretion, any of
its employee benefit plans and programs.

 
6.4.  
Company shall reimburse Employee for all Company-approved business, travel,
lodging, meal and other expenses incurred or paid by Employee in the performance
of Employee’s duties hereunder, provided that Employee submits proper
documentation of such expenses, including receipts, expense statements,
vouchers, and/or such other supporting information, in accordance with standard
Company policy.

 
6.5.  
Employee shall be entitled to a car allowance in an amount not to exceed One
Thousand Dollars ($1,000) per month.

 
7.  
Stock Options and Restricted Stock Grant.

 
(a)  
Stock Options. Effective as of the next monthly grant date under Company’s
equity compensation plan following the Commencement Date, Company shall grant to
Employee options to purchase Seventy Five Thousand (75,000) shares of Class D
Common Stock (the “Options,” and the shares of Class D Common Stock obtainable
upon exercise of such Options, the “Option Share(s)”).  Except as set forth in
this Section 7(a), all terms and conditions of such Options (and such Option
Shares) shall be set forth in Company’s equity compensation plan and such
documentation as Company may prescribe.  Notwithstanding the foregoing, Employee
acknowledges and agrees that the Options grant may be deferred until the month
following the next monthly grant (or successive months) if, in Company’s sole
discretion, such a deferral is deemed necessary to comply with insider trading
rules and regulations.

 
(i)  
The price payable by Employee for each Option Share shall be as set forth in the
Option Agreement.

 

--------------------------------------------------------------------------------


(ii)  
The Options to purchase Option Shares shall vest in accordance with the
following schedule:

 
Vesting Date
Vested Percentage
February 19, 2009
33 1/3%
February 19, 2010
66 2/3%
February 19, 2011
100%

   
(iii)  
Upon termination of Employee’s employment hereunder, any then un-exercisable
Option shall expire and be forfeited immediately.  Employee’s right to exercise
any exercisable Option following termination of employment also shall expire and
be forfeited to the extent that such Option has not been exercised on or before
the ninetieth (90th) day following such termination.

 
(iv)  
All unexercised Options to acquire Option Shares shall expire on the tenth
(10th) anniversary of their respective dates of grant.

 
(v)  
During the Term of Employment, Employee may not transfer any Options.

 
(b)  
Restricted Stock Grant. Effective as of the next monthly grant date under
Company’s equity compensation plan following the Commencement Date, Company
shall grant to Employee Seventy Five Thousand (75,000) shares of Class D Common
Stock (in the aggregate, the “Initial Restricted Stock”), subject to certain
vesting and transfer restrictions set forth in this Section 7(b), the equity
compensation plan, and such documentation as Company may prescribe.
Notwithstanding the foregoing, Employee acknowledges and agrees that the grant
may be deferred until the month following the next monthly grant (or successive
months) if, in Company’s sole discretion, such a deferral is deemed necessary to
comply with insider trading rules and regulations.

 
(i)  
Employee shall be responsible for the payment of any withholding tax requirement
arising from the grant of the awards described in Section 7(b).  The amount of
withholding tax required with respect to the Initial Restricted Stock award (the
“Withholding Amount”) shall be determined by Company’s Corporate Controller or
other appropriate officer of Company, and Employee shall furnish such
information and make such representations as such officer requires to make such
determination.  Company shall notify Employee of the Withholding Amount and
Employee shall pay such Withholding Amount to Company, either in cash, by
certified cashier’s check, or by delivery to Company of a full recourse
promissory note of Employee in form and substance acceptable to
Company.  Company shall remit the Withholding Amount to the appropriate taxing
authority or authorities.

 
(ii)  
The Initial Restricted Stock shall vest in accordance with the following vesting
schedule:

 
Vesting Date
Vested Percentage
February 19, 2009
33 1/3%
February 19, 2010
66 2/3%
February 19, 2011
100%
   

(iii)  
During the Term of Employment, Employee may not transfer any unvested Initial
Restricted Stock, or any unvested shares of other awards granted under
Section 7(b).  Any transfer or attempted transfer of any such unvested share in
violation of this Section shall be null and void, and Company shall not record
such transfer on its books or treat any purported transferee of such unvested
share as the owner of such security for any purpose.

 
(iv)  
Employee hereby acknowledges that any Class D Common Stock granted under
Section 7(b) has not been registered under the Securities Act of 1933, as
amended, and accordingly, such Class D Common Stock may be subject to certain
transfer restrictions (in addition to the transfer restrictions on such Class D
Common Stock set forth in Section 7(b)(iii) hereof).  The certificate(s)
representing such shares of Class D Common Stock will bear the following legend:

 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
OR AN EXEMPTION FROM REGISTRATION THEREUNDER.  THE SECURITIES REPRESENTED BY
THIS CERTIFICATE MAY ALSO BE SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER,
CERTAIN REPURCHASE OPTIONS, AND CERTAIN OTHER AGREEMENTS SET FORTH IN AN
EMPLOYMENT AGREEMENT BETWEEN THE COMPANY AND THE SIGNATORY THERETO.  A COPY OF
SUCH AGREEMENT MAY BE OBTAINED BY THE HOLDER HEREOF AT THE COMPANY’S PRINCIPAL
PLACE OF BUSINESS WITHOUT CHARGE.”
 

--------------------------------------------------------------------------------


8.  
Exclusive Services.  During the Term of this Agreement, Employee shall not
tender any services of the kind or nature provided for under this Agreement,
either directly or indirectly, on behalf of Employee or any other person or
entity, without the prior express written consent of Company.

 
9.  
Personal Conduct.  Employee agrees to comply with all applicable policies,
requirements, directions, requests, and rules of Company, and further agrees to
not at any time engage in or commit any act that reasonably could be considered
to reflect unfavorably on Company’s reputation, bring Company into public
scandal, or subject Company to ridicule, as determined solely by Company,
including but not limited to matters of moral turpitude, theft, fraud, or
deceit.  Company agrees to act and exercise its discretion in good faith in
determining whether Employee’s conduct may be in violation of this Section 8.

 
10.  
Termination.

 
(a)  
Termination for Cause.  Employee’s employment may be terminated at any time for
cause.  For purposes of this Agreement, “cause” shall mean any one or more of
the following:

 
(i)  
Employee’s breach of any material provision of this Agreement.

 
(ii)  
Employee’s failure to maintain legal status or eligibility to work in the United
States.

 
(iii)  
Employee’s arrest, indictment, or conviction on a felony charge or other crime
involving moral turpitude, or plea of guilty or nolo contendere to a felony
charge or other crime involving moral turpitude.

 
(iv)  
Employee’s insubordination or willful refusal to follow the reasonable
instructions of Employee’s superiors, including but not limited to the Chief
Executive Officer or the Board of Directors of Company.

 
(v)  
Employee’s failure to perform the duties of the Employee’s position in a
satisfactory manner.

 
(vi)  
Employee’s willful disregard of Company policies and procedures.

 
(vii)  
Employee’s use, possession, or distribution of illegal drugs or a non-prescribed
controlled substance, or abuse of alcohol, or Employee’s being under the
influence of any of the foregoing, on Company premises or during the performance
of Employee’s duties.

 
(viii)  
Employee’s fraud, misappropriation of funds, embezzlement, theft or acts of
similar dishonesty.

 
(ix)  
Employee’s intentional or willful misconduct that may subject Company to
criminal or civil liability.

 
(x)  
Breach of Employee’s duty of loyalty, including the diversion or usurpation of
corporate opportunities properly belonging to Company.

 
(xi)  
Employee’s falsification of Company documents or other misrepresentation related
to the business and affairs of Company.

 
(xii)  
Any conduct of Employee that adversely affects Company’s reputation and goodwill
in the community.

 
(b)  
Termination for Other Than Cause.  Company shall have the right to terminate
Employee’s employment at any time during the Term of this Agreement for other
than cause.  In the event of Employee’s termination for other than cause,
provided that Employee executes a general liability release in a form reasonably
satisfactory to Company, Company shall pay to Employee severance in the amount
of three (3) months’ base compensation, subject to applicable federal, state,
and local deductions.

 
(c)  
Termination by Death or Disability.

 
(i)  
Employee’s employment shall terminate immediately upon Employee’s death.

 
(ii)  
Company shall have the right to terminate Employee’s employment immediately upon
written notice to Employee, if Employee, with or without a reasonable
accommodation, shall be incapable of substantially performing the essential
functions, duties, responsibilities, and obligations set forth in this Agreement
because of physical, mental or emotional incapacity resulting from injury,
sickness, or disease, for a period of sixty (60) consecutive days.

 

--------------------------------------------------------------------------------


(iii)  
Employee’s heirs, beneficiaries, successors, or assigns shall not be entitled to
any of the compensation or benefits to which Employee is entitled under this
Agreement, except: (a) to the extent specifically provided in this Employment
Agreement; (b) to the extent required by law; or (c) to the extent that
Company’s benefit plans or policies under which Employee is covered provide a
benefit to Employee’s heirs, beneficiaries, successors, or assigns.

 
(d)  
Proration of Bonus upon Termination.  Any bonus payable to Employee pursuant to
Section 5 of this Agreement shall be prorated (i) in the case of termination
pursuant to Sections 10(b) or 10(c)(ii), through the last day of Employee’s
employment with Company, and (ii) in the case of termination pursuant to
Section 10(c)(i), through the date of death.

 
(e)  
Return of Company Property.  In the event of any termination of this Agreement,
Employee shall immediately return to Company, without limitation, all papers,
materials, reports, memoranda, notes, plans, records, reports, computer tapes,
software, and any other documents or items of whatever nature owned by Company
or supplied to Employee by Company pursuant to this Agreement.

 
11.  
Confidential Information.

 
11.1.  
“Confidential Information” is information however delivered, disclosed or
discovered during the term of this Agreement, that Employee has, or in the
exercise of ordinary prudence should have, reason to believe is confidential or
that Company designates as confidential, including, but not limited to:

 
(a)  
Company Information:  company proprietary information, technical data, trade
secrets or know-how, including but not limited to: research, processes, pricing
strategies, communication strategies, sales strategies, sales literature, sales
contracts, product plans, products, inventions, methods, services, computer
codes or instructions, software and software documentation, equipment, costs,
customer lists, business studies, business procedures, finances and other
business information disclosed to Employee by Company, either directly or
indirectly in writing, orally or by drawings or observation of parts or
equipment and such other documentation and information as is necessary in the
conduct of the business of Company; and

 
(b)  
Third Party Information:  confidential or proprietary information received by
Company from third parties.

 
11.2.  
Company’s failure to mark any of the Confidential Information as confidential or
proprietary will not affect its status as Confidential Information.

 
11.3.  
Employee agrees that the terms, conditions and subject matter of this Agreement
are considered Confidential Information.

 
11.4.  
Confidential Information does not include information that has ceased to be
confidential by reason of any of the following: (i) was in Employee’s possession
prior to the date of this Agreement, provided that such information is not known
by Employee to be subject to another confidentiality agreement with, or other
obligation of secrecy to, Company, or another party; (ii) is generally available
to the public and became generally available to the public other than as a
result of a disclosure in violation of this Agreement; (iii) became available to
Employee on a non-confidential basis from a third party, provided that such
third party is not known by Employee to be bound by a confidentiality agreement
with, or other obligation of secrecy to, Company, or another party or is
otherwise prohibited from providing such information to Employee by a
contractual, legal or fiduciary obligation; or (iv) Employee is required to
disclose pursuant to applicable law or regulation (as to which information,
Employee will provide Company with prior notice of such requirement and, if
practicable, an opportunity to obtain an appropriate protective order).

 
11.5.  
Employee shall not, either during or after the termination of Employee’s
employment with Company, communicate or disclose to any third party the
substance or content of any Confidential Information, or use such Confidential
Information for any purpose other than the performance of Employee’s obligations
hereunder. Employee acknowledges and agrees that any Confidential Information
obtained by Employee during the performance of Employee’s employment concerning
the business or affairs of Company, or any subsidiary, affiliate, or joint
venture of Company, is the property of Company, or such subsidiary, affiliate,
or joint venture of Company, as the case may be.

 
11.6.  
Employee agrees to return all Confidential Information, including all copies and
versions of such Confidential Information (including but not limited to
information maintained on paper, disk, CD-ROM, network server, or any other
retention device whatsoever) and other property of Company, to Company
immediately upon Employee’s separation from Company (regardless of the reason
for the separation).

 

--------------------------------------------------------------------------------


11.7.  
The terms of this Section 11 are in addition to, and not in lieu of, any other
contractual, statutory, or common law obligations that Employee may have
relating to the protection of Company’s Confidential Information or its
property. The terms of this Section 11 shall survive for two (2) years following
Employee’s separation from employment with Company.

 
12.  
Noncompetition and Nonsolicitation.

 
12.1.  
Employee acknowledges that, by reason of Employee’s employment, Employee will
have access to and may acquire considerable knowledge of proprietary or
confidential information concerning Company’s business, operations, sales goals,
marketing plans, business strategies, clients, potential clients, and suppliers,
which information, if known by or disclosed to Company’s competitors or clients,
would place Company at a competitive disadvantage and cause harm to Company.

 
12.2.  
As a condition of employment, Employee agrees to be bound by a separate
Noncompetition Agreement, which shall be executed contemporaneously herewith and
attached to this Agreement as Schedule I.  Additionally, for a period of six (6)
months immediately following the termination of Employee’s employment with
Company (“Restrictive Period”):

 
(a)  
Employee shall not, either directly or indirectly, solicit, divert, or take
away, or attempt to solicit, divert, or take away, the business or patronage of
any client, potential client, or account of Company and/or Company’s
subsidiaries and affiliates that was a client, potential client, or account of
Company and/or Company’s subsidiaries and affiliates while Employee was employed
by Company.

 
(b)  
Employee shall not, directly or indirectly, induce or attempt to induce any
employee of Company, or any of Company’s subsidiaries and affiliates, to leave
the employ of Company, or any of Company’s subsidiaries and affiliates.

 
(c)  
Employee shall not, directly or indirectly, employ or attempt to employ any
person who is an employee of Company, or any of Company’s subsidiaries and
affiliates.

 
(d)  
Employee shall not, directly or indirectly, solicit, induce, or attempt to
induce any customer, supplier, or third party having a business relationship
with Company, or any of Company’s subsidiaries and affiliates, to cease doing
business with, or materially alter its relationship with, Company, or any of
Company’s subsidiaries and affiliates.

 
12.3.  
Employee acknowledges and agrees that every effort has been made to limit the
Restrictive Period and the restrictions placed upon Employee to those that are
reasonable and necessary to protect Company’s legitimate interests.

 
12.4.  
If any restriction set forth in this Section 12 is found by any court of
competent jurisdiction to be unenforceable, it is hereby agreed that this
Section 12 shall be interpreted to extend only over the maximum period of time,
range of activities or geographic area as to which it may be enforceable.

 
13.  
Equitable Relief.

 
13.1.  
Employee acknowledges and agrees that Employee’s breach of Section 11 or Section
12 of this Agreement will cause Company substantial and irrevocable harm, and
therefore, in the event of any such breach, in addition to such other remedies
that may be available to Company, Company shall be entitled to equitable relief,
including specific performance and injunctive relief.

 
13.2.  
In the event that legal action is deemed necessary by Company to enforce this
Agreement, Company shall be entitled to an award of costs and reasonable
attorneys’ fees, plus interest.

 

--------------------------------------------------------------------------------


14.  
Ownership of Intellectual Property.  All Intellectual Property (defined below)
is, shall be and shall remain the exclusive property of Company and/or Company’s
subsidiaries and affiliates, as the case may be.  Employee hereby assigns to
Company and/or Company’s subsidiaries and affiliates, as the case may be, all
right, title and interest, if any, in and to the Intellectual Property;
provided, however, that, when applicable, Company and/or Company’s subsidiaries
and affiliates, as the case may be, shall own the copyrights in all
copyrightable works included in the Intellectual Property pursuant to the
“work-made-for-hire” doctrine (rather than by assignment), as such term is
defined in the Copyright Act of 1976.  All Intellectual Property shall be owned
by Company and/or Company’s subsidiaries and affiliates, as the case may be,
irrespective of any copyright notices or confidentiality legends to the contrary
that may be placed on such works by Employee or by others.  Employee shall
ensure that all copyright notices and confidentiality legends on all work
product authored by Employee or anyone acting on Employee’s behalf shall conform
to the practices of Company and/or Company’s subsidiaries and affiliates, as the
case may be, and shall specify Company and/or Company’s subsidiaries and
affiliates, as the case may be, as the owner of the work. The term “Intellectual
Property” shall mean all trade secrets, ideas, inventions, designs,
developments, devices, methods and processes (whether or not patented or
patentable, reduced to practice) and all patents and patent applications related
thereto, all copyrights, copyrightable works and mask works and all
registrations and applications for registration related thereto, all
confidential information, and all other proprietary rights contributed to, or
conceived or created by, Employee or anyone acting on Employee’s behalf (whether
alone or jointly with others) at any time during the term of this Agreement that
(i) relate to the business or to the actual or anticipated research or
development for Company and/or Company’s subsidiaries and affiliates, as the
case may be; (ii) result from any Services that Employee or anyone acting on
Employee’s behalf performs for Company and/or Company’s subsidiaries and
affiliates, as the case may be; or (iii) are created using the equipment,
supplies or facilities of Company and/or Company’s subsidiaries and affiliates,
as the case may be.

 
15.  
Legal Right and Conflict of Interest.

 
15.1.  
Employee covenants and warrants that Employee has the unlimited legal right to
enter into this Agreement and to perform in accordance with its terms without
violating the rights of others or any applicable law, and that Employee has not
and shall not become a party to any other agreement of any kind and shall not
perform any work or service on behalf of any individual, business, corporation,
or organization that would create a conflict of interest in the performance of
Employee’s obligations under this Agreement.

 
15.2.  
Employee agrees to conduct Employee’s personal affairs in a manner that does not
conflict with Company’s interests.  During the Term of this Agreement, Employee
agrees not to enter into any transaction, acquire any interest, or take any
action that is contrary to Company’s interests or incompatible with Employee’s
duty of loyalty to Company and Employee’s obligations under this Agreement.

 
15.3.  
Employee acknowledges and agrees that Employee will not, directly or indirectly
(whether as a director, officer, partner, employee, agent, or stockholder of
another company), compete with Company, or furnish any service to Company or its
customers, as an independent contractor, while employed by Company.  Employee
further agrees that Employee will not use Company’s name to further Employee’s
personal interests.

 
16.  
Force Majeure.  Company shall have no liability under this Agreement if
performance by Company of its obligations hereunder shall be prevented,
interfered with, interrupted or omitted because of any act of God, act of
terrorism, failure of facilities, labor dispute, or government or court action,
or any other cause beyond the control of Company.

 
17.  
Notices.  All notices and other communications required or permitted to be given
by this Agreement shall be in writing and shall be deemed received if and when
either hand delivered and a signed receipt is given thereof, or delivered by
registered or certified United States mail, return receipt requested, postage
prepaid and addressed as follows, or at such other address as any party hereto
shall notify the other of in writing:

 
If to Company:                                     Radio One, Inc.
5900 Princess Garden Parkway, 7th Floor
Lanham, Maryland  20706
Attention:  Linda J. Vilardo
 
Copy to Company Attorney:                 Radio One, Inc.
5900 Princess Garden Parkway, 7th Floor
Lanham, Maryland  20706
Attention:  General Counsel
 
If to Employee:                                     Peter D. Thompson
(At last known address on file with Company)
 

--------------------------------------------------------------------------------


18.  
Amendment to Comply with Section 409A of the Internal Revenue Code. To the
extent that this Agreement or any part thereof is deemed to be a nonqualified
deferred compensation plan subject to Section 409A of the United States Internal
Revenue Code of 1986, as amended, and the Treasury Regulations (including
proposed regulations) and guidance promulgated thereunder (collectively, “Code
Section 409A”), (a) the provisions of this Agreement shall be interpreted in a
manner to the maximum extent possible to comply in good faith with Code Section
409A, and (b) the parties hereto agree to amend this Agreement for purposes of
complying with Code Section 409A promptly upon issuance of any Treasury
regulations or guidance thereunder, provided that any such amendment shall not
materially change the present value of the benefits payable to the Employee
hereunder or otherwise materially adversely affect the Employee, Company, or any
affiliate of Company, without the consent of such party.

 
19.  
Miscellaneous Provisions.

 
(a)  
No Assignment or Delegation.  Employee acknowledges that the services to be
rendered by Employee pursuant to this Agreement are unique and personal, and
agrees that Employee shall not assign any of Employee’s rights nor delegate any
of Employee’s duties under this Agreement.

 
(b)  
No Waiver.  Failure to invoke any right, condition, or covenant in this
Agreement by either party shall not be deemed to imply or constitute a waiver of
any right, condition, or covenant of this Agreement.

 
(c)  
Severability and Enforceability.  In the event that any provision of this
Agreement shall be held invalid by a court of competent jurisdiction, such
provision shall be deleted from the Agreement, which shall then be construed to
give effect to the remaining provisions thereof. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision.  Similarly, if the scope of
any restriction or covenant contained herein should be or become too broad or
extensive to permit enforcement thereof to its full extent, then the parties
hereto agree that a court of competent jurisdiction should enforce any such
restriction or covenant to the maximum extent permitted by law.

 
(d)  
Governing Law.  This Agreement and the relationship among the parties shall be
construed under and governed by the laws of the State of Delaware, without
regard to the conflict of laws rules thereof, and the parties hereby submit to
the jurisdiction of the state and federal courts of the State of Delaware for
the purpose of resolving any disputes arising under or relating to this
Agreement.

 
(e)  
Headings.  The headings in this Agreement are solely for convenience of
reference and shall be given no effect in the construction or interpretation of
this Agreement.

 
(f)  
Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one instrument.

 
(g)  
Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes any and all previous written or oral agreements, representations,
warranties, statements, correspondence, and understandings between the parties.
This Agreement cannot be amended or modified except by a written agreement
signed by all parties hereto.

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the day and year first above written.
 
RADIO ONE,
INC.                                                                     PETER
D. THOMPSON


By:        /s/  Linda J. Vilardo                         Signature:        /s/ 
Peter D. Thompson
          Linda J. Vilardo                       Peter D.
Thompson                                  


Title:            Vice President                     Address:              
2701 Calvert Street
                         Apartment 825
                            Washington, D.C.  20008
 

--------------------------------------------------------------------------------



SCHEDULE I


NON-COMPETITION AGREEMENT


THIS NON-COMPETITION AGREEMENT (“Agreement”) is made and entered into as of
the 31st day of March, 2008 (“Effective Date”), by and between Radio One, Inc.
(“Company”) and Peter D. Thompson (“Employee”).


RECITALS


WHEREAS, Company is engaged in the business of owning and managing broadcast
media, directly and through subsidiaries and affiliates, including fifty-four
(54) radio stations in seventeen (17) markets in the United States; and


WHEREAS, Company wishes to employ Employee, and Employee wishes to be employed
by Company, to serve as Chief Financial Officer, commencing on or about
February 20, 2008; and


WHEREAS, Employee acknowledges that Company has the right to protect its
interests in its relationships with its listeners, advertisers, and sponsors;
its goodwill; and its economic advantage; and


WHEREAS, Employee further acknowledges that, by reason of Employee’s employment,
Employee will have access to and may acquire considerable knowledge of
proprietary or confidential information concerning Company’s business,
operations, sales goals, marketing plans, business strategies, clients,
potential clients, and suppliers, which information, if known by or disclosed to
Company’s competitors or clients, would place Company at a competitive
disadvantage and cause harm to Company; and


WHEREAS, Employee wishes to accept employment with Company, and agrees to do so
subject to the terms and conditions herein;


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Company and Employee, intending to
be legally bound, hereby agree as follows:


1.  
COVENANT NOT TO COMPETE

 
1.1.  
Employee agrees that, for a period of six (6) months immediately following the
termination of Employee’s employment with Company for any reason (“Restricted
Period”), Employee shall not, either directly or indirectly, own, control,
manage, operate, participate in, be employed by, or act for or on behalf of, any
“Competitive Business” in the United States. “Competitive Business” is defined
to include any enterprise or individual engaged in owning and/or managing
broadcast media that principally targets African-American audiences.

 
1.2.  
The foregoing shall not prohibit Employee from being a passive owner of not more
than 5% of the outstanding stock of a corporation that is publicly traded, so
long as Employee has no active participation in the business of such
corporation.

 
1.3.  
Employee acknowledges and agrees (i) that the restrictions placed upon Employee
have been limited to those that are reasonable and necessary to protect
Company’s legitimate interests and (ii) that the restrictions set forth herein
will not prevent Employee from earning a living.

 
2.  
TERMINATION OBLIGATIONS

 
2.1.  
Employee’s representations, warranties, and obligations contained in this
Agreement shall survive the termination of Employee’s employment.

 
2.2.  
Following any termination of employment, Employee will fully cooperate with
Company in all matters relating to Employee’s continuing obligations under this
Agreement.

 
2.3.  
In the event that Employee leaves the employ of Company, Employee hereby grants
consent to notification by Company to Employee’s new employer about Employee’s
rights and obligations under this Agreement.

 
2.4.  
Upon termination of the employment, Employee hereby agrees to execute a
certificate acknowledging compliance with this Agreement in the form provided by
Company.

 

--------------------------------------------------------------------------------


3.  
EMPLOYEE ACKNOWLEDGEMENT

 
3.1.  
Employee acknowledges that Employee has had the opportunity to consult legal
counsel in regard to this Agreement, that Employee has read and understands this
Agreement, that Employee is fully aware of its legal effect, and that Employee
has entered into it freely and voluntarily and based on Employee’s own judgment
and not on any representations or promises other than those contained in the
Agreement.

 
4.  
NO ASSIGNMENT OR DELEGATION

 
4.1.  
Employee acknowledges that the services to be rendered by Employee pursuant to
this Agreement are unique and personal, and agrees that Employee shall not
assign any of Employee’s rights nor delegate any of Employee’s duties under this
Agreement.

 
5.  
NO WAIVER

 
5.1.  
Failure to invoke any right, condition, or covenant in this Agreement by either
party shall not be deemed to imply or constitute a waiver of any right,
condition, or covenant of this Agreement.

 
6.  
SEVERABILITY AND ENFORCEABILITY

 
6.1.  
If any part, term or provision of this Agreement is held to be illegal, invalid,
void, or unenforceable, or to be in conflict with any law, the validity of the
remaining provisions or portions of this Agreement shall not be affected, and
the rights of the parties shall be construed and enforced as if this Agreement
did not contain the particular part, term, or provision held invalid.

 
6.2.  
If the scope of any restriction or covenant contained herein should be or become
too broad or extensive to permit enforcement thereof to its full extent, then
the parties hereto agree that a court of competent jurisdiction should enforce
any such restriction or covenant to the maximum extent permitted by law.

 
6.3.  
The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other agreement entered into by the
parties, including any non-solicitation agreement.

 
7.  
GOVERNING LAW

 
7.1.  
This Agreement and the relationship among the parties shall be construed under
and governed by the laws of the State of Delaware without regard to the conflict
of laws rules thereof.

 
8.  
FORUM SELECTION

 
8.1.  
The parties hereto agree that all actions or proceedings arising in connection
with this Agreement shall be conducted exclusively in the State of Delaware.

 
8.2.  
The aforementioned choice of forum is intended by the parties to be mandatory
and not permissive in nature, thereby precluding the possibility of litigation
between the parties with respect to or arising out of this Agreement in any
jurisdiction other than the State of Delaware.

 
8.3.  
Each party hereby waives any right it may have to assert the doctrine of forum
non conveniens or similar doctrine or to object to venue with respect to any
proceeding brought in accordance with this paragraph, and stipulates that the
state and federal courts located in the State of Delaware shall have personal
jurisdiction and venue over each of them for the purpose of litigating any
dispute, controversy, or proceeding arising out of or related to this Agreement.

 
8.4.  
Each party hereby authorizes and accepts service of process sufficient for
personal jurisdiction in any action against it as contemplated by this paragraph
by registered or certified mail, return receipt requested, postage prepaid, to
its address for the giving of notices as set forth in this Agreement.

 
8.5.  
Any final judgment rendered against a party in any action or proceeding shall be
conclusive as to the subject of such final judgment and may be enforced in other
jurisdictions in any manner provided by law.

 

--------------------------------------------------------------------------------


9.  
EQUITABLE RELIEF

 
9.1.  
Employee acknowledges and agrees that Employee’s breach of this Agreement will
cause Company substantial and irreparable harm, and therefore, in the event of
any such breach, in addition to such other remedies that may be available to
Company, Company shall be entitled to equitable relief, including specific
performance and injunctive relief.

 
10.  
ATTORNEYS’ FEES

 
10.1.  
In the event that a claim is brought pursuant to any law or statute that
provides for the allocation of attorneys’ fees or costs, the court shall have
the power to allocate attorneys’ fees and costs pursuant to the applicable law
or statutes.

 
11.  
TOLLING PROVISION

 
11.1.  
In the event that either party initiates litigation in an attempt to confirm or
enforce its rights under this Agreement, the parties agree that the Restricted
Period during which Employee is prohibited from competing with the Company will
be tolled during the period of time in which such litigation is pending.

 
12.  
HEADINGS

 
12.1.  
The headings in this Agreement are solely for convenience of reference and shall
be given no effect in the construction or interpretation of this Agreement.

 
13.  
COUNTERPARTS

 
13.1.  
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one
instrument.

 
14.  
ENTIRE AGREEMENT

 
14.1.  
This Agreement constitutes the entire agreement and understanding between the
parties regarding Employee’s agreement not to compete with Company in accordance
with the terms described in the Agreement.  This Agreement supersedes any and
all previous written or oral agreements, representations, warranties,
statements, correspondence, and understandings between the parties concerning
this subject matter. This Agreement cannot be amended or modified by the parties
to the Agreement except by a written agreement signed by all parties hereto.

 






________________________      Date:  March 31,
2008                                                                                                                 
Employee
 
________________________      Date:  March 31,
2008                                                                                                              
Company Representative
 

 